 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDynaelectronCorporation,AerospaceOperationsDiv.andInternationalUnion,United Automo-bile,Aerospace&AgriculturalImplementWorkers of America,UAW, Petitioner. Case15-RC-728030 September 1987DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 3 October 1986 the Regional Director issueda Decision and Order in which he dismissed the in-stantpetition and declined to assert jurisdictionover the Employer, Dynaelectron Corporation,under the test set forth inRes-Care, Inc.,280NLRB 670 (1986), andLong Stretch Youth Home,280 NLRB 678 (1986).Thereafter, in accordance with Section 102.67 oftheNationalLabor Relations Board Rules andRegulations, Petitioner filed a timely request forreview of the Regional Director's decision, inwhich Petitioner contended that the Board shouldassert jurisdiction.By unpublished order dated 6January 1987, the Board granted the request forreview. Both parties filed briefs on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the parties' briefs on review,and concludes, for the reasons set forth below, thatit is appropriate for the Board to assert jurisdictionover the Employer.The Employer is engaged in performing organi-zational level maintenance on T-2 aircraft for theU.S. Navy at Naval Air Station (NAS), Meridian,Mississippi;NAS Chase Field, Beeville, Texas; andNAS Kingsville, Kingsville, Texas. Organizationalmaintenance is maintenance performed at the sitewhere an aircraft is located, whether shore or air-craft carrier based. Such services include inspec-tion, service, lubrication, adjustment or replace-ment of parts, and flight line services. The instantcontract between the Employer and the Navy is a1-year fixed price contract with the option torenew annually for a total duration not to exceed 5years.Petitioner seeks to represent all the Employer'sproduction and maintenance employees at NASMeridian. The Employer contends that the petitionshould be dismissed underRes-Care,Inc.,280NLRB 670 (1986), andLong Stretch Youth Home,280 NLRB 678 (1986), because the Employer, as acontractor subject to the terms of the Service Con-tractAct of 1965, as amended, 41 U.S.C. § 351,does not possess the abilityto bargain meaningfullywith a labor organization.The Service Contract Act applies to every con-tract in excess of $2500 enteredintoby the FederalGovernment, the principal purpose of which is toprovide services to the Federal Government.Under the Service Contract Act, the Departmentof Labor (DOL) issues area wage determinationsthat set forththe minimumwages and fringe bene-fits to be provided to service employeesin a locali-ty.There are two wage determinations for the T-2contract; one covers the Meridian area and theother the Texas locations at NAS Chase Field andNAS Kingsville. The wage determination for theMeridian area, established in 1984, sets the mini-mum hourly wage rates for 23 job classifications.In addition to settingminimum wages,thewagedetermination also requires that the Employer pro-vide fringe benefits with an average contribution of$1.08 an hour. The Employer must provide em-ployees with life, accident, and health insurance;sick leave; pension and saving plans; personalleave; and severance pay. The Employermust alsoprovide employees a specified amount of vacationbased on length of service and grantninepaid holi-days each year. As long as itmaintainsbenefitsvalued at the minimum rate, the Employer mayprovide these benefits in any form it chooses. TheEmployer does not need the approval of the DOLor the Navy to change the benefit package.The Employer contends that the operation of theService Contract Act mandates that the Board de-cline to assert jurisdiction.We disagree. In Res-Care,the Board refined the basic test for whetheran employershares aGovernment entity'sexemp-tion from the Act that was enunciated inNationalTransportation Service,240 NLRB 565 (1979). TheBoard explained inRes-Carethat the decision toassert jurisdiction will turn not only on the extentof control retained by the employer over essentialterms and conditions of employment, but also onthe degree of control exercised by the exemptentity over labor relations. Jurisdiction is not as-serted if the employer does not have the "final sayon the entire package of employee compensation,i.e.,wages and fringe benefits . . .."Res-Care.The exempt entity inRes-Careplaced directlimits on employee compensation, and the employ-er thus did not have the ability to bargain overeconomic terms and conditions of employment.There, the employer's salary ranges, specified bene-fits,and personnel policies were subject to DOLapproval and became part of the reimbursable costsunder the contract; the exempt entity retained dis-cretion to disapprove any proposed changes inwages, benefits, or personnel policies. The Agency286 NLRB No. 28 DYNAELECTRON CORP303did not merely set minimum standards; rather, itapprovedwage ranges,which includeda maximumwage for each job classification.In contrast to the employer inRes-Care,inLongStretchthe employer wasable to engage in mean-ingful bargaining.Long Stretchheld that a ceilingon the employer's total budget, without specificlimitson employee compensation expenditures,does not require declining jurisdiction. Id. Theexempt entity inLong Stretchreviewed the employ-er's proposed budget and its allocation of revenues,suggested salary ranges for each job classification,and recommended that salaries comprise no morethan a certain percentage of the total budget.Beyond setting minimum standards and qualifica-tions, however, the exempt entity had little or nocontrol over wages and benefits.Under the test applied inRes-CareandLongStretch,the Service Contract Act in itself does notbar meaningful bargaining. On its face, the ServiceContractAct contemplates collective bargaining;indeed, it expressly provides for substitution of col-lectively bargained wages and benefits for the pre-vailing compensation rates set forth in wage deter-minations.1 The statute, as amended, requires thatIChairman Dotson finds it unnecessaryto adopt hiscolleagues' re-marks thatCongress,through itsreferences to collectivebargaining inthe ServiceContract Act, therebyintended Board juiisdictionHowever,Chairman Dotson agrees with his colleagues'conclusion thatjurisdictionshould be assertedover this Employer because itretains the"ultimate au-thorityto determinethe primaryterms and conditionsof employment[and] the ability to engage in the necessary 'give and take' which is acentral requirementof good-faith bargainingand whichmakes bargainingmeaningful"Res-CareIn his view, this case is distinguishablefromLongStretch,supra,a case in whichhe disagreed with theBoard's assertion ofjurisdiction(see his dissenting opinion)The Employerhere is able to de-termine its personnel and labor relations policies and to establishemploy-ees'wages and fringe benefits, and it has the ultimate responsibility tomake hiring and disciplinary decisionsAlthough thesetting of wagerates is subjectto paymentof a minimum or prevailing wage determina-tionset by the Department of Labor (DOL) and paymentof a minimumhourlyfringe benefit rate, in additionto the provision of certainbenefitsestablishedby DOL, Dynaelectron is not prohibitedfrom bargaining con-cerning maximum wages or fringebenefitsWhereas inLong Stretch,theemployer wasrequired to submit a proposedannual line-item budget andall of its personnelpolicies toMSSA for approval,including a list of allstaff positions and qualifications,Dynaelectronisnot required to submitsuch informationtoDOL for approval. It thus "retainsthe ultimate au-thority todetermine the primary terms andconditions of employment ofits employees" Although Sec 4(c) of the Service ContractAct containsa proviso that the DOL will not adopt the ratesfurnishedin the collec-tive-bargaining agreement as the wagedetermination for the next fiscalyear if the Secretary of Laborfinds, aftei a hearing that the wages andbenefitsclearly are "substantially at variance"with, thoseprevailing inthe area, or if negotiations were not at arm's length,such actionis takenby DOL only underexceptional circumstancesand doesnot negate Dyn-aelectron's ultimateauthority to determine the primaryterms and condi-tions of employment of its employees The minimumwage provisionsunderthe Service Contract Act for service employees on Governmentcontracts,like similar minimum wage requirementsimposed by Congressunder the Davis-BaconAct, 40 U S C § 276a et seq (whichgovernsFederalconstruction contracts), and theWalsh Healey Public ContractsAct, 41 U S C § 35 et seq (which governs Federal supply contracts), donot precludejurisdiction under the NLRAevery contract to furnish services to the FederalGovernment shall contain minimum compensationstandards based on either prevailing wages andbenefits or,where a collective-bargaining agree-ment exists, on the wages and benefits provided inthecollective-bargainingagreement.41U.S.C.§ 351(a)(1), (2).2The legislative history of the Service ContractAct provides further support for the conclusionthat Congress did not intend to exclude employeesfulfillingGovernment service contracts from theBoard's jurisdiction. The Service Contract Act wasenacted in 1965 to ensure that employees of servicecontractors receive the prevailing wages and fringebenefits paid other employees performingsimilarwork in the same locality. The statute was amend-ed in 1972 to protect employees of successor con-tractors.These amendments established proceduresto permit the Department of Labor to base the pre-vailing rates on collectively bargained rates, there-by preventing replacement contractors from under-bidding incumbent contractors that have collective-bargaining relationshipswith labororganizations.S.Rep. No. 1131, 92d Cong., 2d Sess.1,reprintedin1972 U.S. Code Cong. & Ad. News 3534. It wasthe intent of the drafters "to provide a measure ofstability and dignity" to these employees. Id. at3537. Hence, Section 2(a), 41 U.S.C. § 351(a), wasamended and Section 4(c), 41 U.S.C. § 353(c), wasadded to ensure that the wages and benefits of em-ployeesworking for service contractors under acollective-bargaining agreement would not be re-duced with a new service contract; the minimumrates in such circumstances are to be in accordancewith the rates provided for in the collective-bar-gaining agreement.As a result, the employees of asuccessor contractor must be paid at minimum thewages and benefits that they would have receivedunder a collective-bargaining agreement with thepredecessor contractor, and they must receive any2Concerning employee wagerates, the Service Contract Act providesthat eachservice contractmust containA provisionspecifying the minimum monetary wagesto bepaid thevarious classesof service employeesas determinedby the Secre-taryin accordancewithprevailing ratesfor suchemployees inthe locality, or, where a collective-bargaining agreement covers anysuchservice employees,in accordancewiththe rates for such em-ployees provided for in suchagreement, includingprospective wageincreasesprovidedfor in such agreement as a result of arm's-lengthnegotiations41 US C § 351(a)(1)With respectto employee fringebenefit levels, the Service ContractAct provides thateachcontractmust containA provisionspecifying the fringebenefitsto be furnishedas de-terminedby the Secretaryto beprevailingfor suchemployeesin the locality, or, wherea collective-bargaining agreement coversany suchservice employees, to be provided for in suchagreement,including prospective fringe benefit increasesprovided for in suchagreement as a result of arm's-length negotiations41 US C § 351(a)(2) 304DECISIONSOF THE NATIONALLABOR RELATIONS BOARDprospective increases they would have receivedwere they employed by the employer who enteredinto the collective-bargaining agreement. Id. at3536.The Employer asserts that when the DOL estab-lishes a wage determination, competition ensuresthat the wage determination in fact constitutes thesetting of actual wage rates. Even if this assertionis true, the DOL does not thereby have ultimatediscretion and control over economic terms of em-ployment. Rather, it is the marketplace that con-trols such terms. The Service Contract Act doesnot remove employers' control over essential termsand conditions of employment by settingminimumstandards with which employers must comply. Theeconomic constraints within which employers sub-ject to the Service Contract Act must operate areno different from the economic restrictions placedon any private contractor by the marketplace andby the Fair Labor Standards Act, 29 U.S.C. § 206.3The Employer argues that jurisdiction shouldnot be asserted because of the possibility that thecontract price may be insufficient to compensate itfor collectively bargained wages and benefits. TheEmployer's contention fails because in essence it isa claim that the DOL limits the Employer's totalbudget.Long Stretchrejected the argument that anemployer lacks control over economic matters insuch a circumstance. The contract here may setminimum wageand benefit requirements, but theEmployer is able to bargain with the employeesover the terms and conditions of employment andis free to compensate its employees at more thanthe minimumlevels set by the DOL.4 UnlikeRes-Care,there are no restrictions on the maximumwages and benefits, and the Employer determinesthe compensation its individual employees will re-ceive, subject only to the minimums specified inthe contract.The Employer next contends that its ability tobargain is limited because if it enters into negotia-3We note that the Board in the past has asserted jurisdiction over em-ployers subject to the Service Contract Act SeeChamplain Security Serv-ices,243 NLRB 755 (1979) (applying theNational Transportationtest),Atlas Guard Service,237 NLRB 1067 (1978) (applying the now-rejectedintimate connection test), andPope Maintenance Corp,228 NLRB 326,328 (1977) (citingNLRB v E. C. Atkins & Co.,331US 398 (1947)),enfd 573 F.2d 898 (5th Cir 1978)4The Employer seeks to distinguishPope Maintenance Corp,inwhichthe Board asserted jurisdiction over a service contractor, on the basis thatthere the employer paid some of its employees within the same classifica-tions differentwages beyond the minimum levels, and under differentterms,while here the Employerlimits its wagesto those set in the wagedeterminations.This argumentfails.InPopeMaintenance,as here, theDOL established minimum hourlywages and minimumfringe benefits aswell as the number of holidays and amount of vacation As inPope Main-tenance,nothing in the record shows that either the wage determinationmechanism or the Navy contract prevents the Employer from payinghigher wages or greater fringe benefits or providing more holidays andvacation than the established floor Rather, as the Employer's witness tes-tified, the labor market sets the maximum rates, not the DOLtionswith a labor organization during the term ofthe contract, and a collective-bargainingagreementresults in a contract price higher than that forwhich the Employer bid, the Employer would notbe able to recoup the difference until the next fiscalyear.At that time, those collectively bargainedwage and benefit rates would become the newwage determination. Although it is true that theEmployer is unable to pass on to the Navy the costof increased wages and benefits, at least until thenext fiscal year, this also is true for any private em-ployer that is a party to a fixed-price contract andthat agrees in collective-bargaining negotiations toprovide its employees increased wages and/or ben-efits during the term of that contract. In addition,the Service Contract Act does not require the em-ployer to agree to provide higher wage rates orbenefit levels than those prevailing in the locality.The Employer further contends that the DOLcontrols wage rates because if the Employer agreesinnegotiations towages higher than those con-tained in the wage determination, which wouldtrigger a new wage determination at the nextoption period, the DOL may reject the rate if it ex-ceeds the prevailing rate.With the amendments tothe statute, Congress did include limited exceptionsto the rule that collectively bargained rates auto-matically become the new wage determination forthework covered by the contract. Section 4(c)contains a proviso applicable to both Sections 2(a)and 4(c). Under these provisions, the DOL will notadopt the rates furnished in the collective-bargain-ing agreementas the wage determination (for thenextfiscalyear) if the Secretary of Labor finds,after a hearing, that the wages and benefits clearlyare "substantially at variance" with those prevail-ing in the area, or if negotiations werenot at arm'slength. S. Rep. 1131, 92d Cong., 2d Sess.1, reprint-ed in1972 U.S. Code Cong. & Ad. News at 3536-3537.The Employer argues that, under the above pro-visions, theDOL possesses the authority to ap-prove or disapprove any changes in wages.In sup-port of this contention, the Employer states that ithas requested that the DOL raise the wage deter-mination of certain classifications atMeridian tomatch those at the two other locations that thecontract covers. The Employerassumes,however,that the DOL will reject this request because thetwo wage determinations reflect the prevailingrates in the localities and, thus, the rates for someclassifications atMeridian cannot equal those at theother locations. Therefore, the Employer concludesthat the DOL would reject any collectively bar-gained rate because it would exceed the prevailingrate. DYNAELECTRONCORP.305We do not agree. First, the legislative history in-dicates thatCongress considered such circum-stances unusual;there must be a clear showing thatthe wagesand benefits are substantially at variancebefore the DOL rejects collectively bargained ratesas the applicable wage determination. S. Rep. No.1131, 92d Cong., 2d Sess.1,reprinted in1972 U.S.Code Cong. & Ad. News at 3537-3538. Further-more,even if the DOL were to find the rates sub-stantially at variance and if the Employer wereforced to absorb collectively bargained wage in-creases,as noted above, this situation would be nodifferent from that facing all private companiesworking on fixed-price contracts at the time a newcollective-bargaining agreement is negotiated. Inany event, as the Employer acknowledged at thehearing, anemployer may bargain for language inthe collective-bargaining agreementto protect itshould the bargained-for rates not be incorporatedinto a revised wage determination.Thus, the Employer,as inLong Stretch,does notoperate under any specific limits on employee com-pensation expenditures beyond adhering to the min-imum standards required under the statute. UnlikeRes-Care,the contract here does not specify wageranges anddoes not place anymaximumlimit onemployees' compensation. As noted above, regard-ing benefits, the Employer is limited only by theminimumhourly rate and by the requirement toprovide certain benefits. Beyond those specifica-tions, the Employer is free to offer any benefitpackage it deems appropriate.Finally, the Employer alsoassertsthat the Navyexercisescontrol over labor-management relationsbetween the Employer and the employees. Underthe contract, the Employer mustmaintain an effi-cientorganization,provide effective quality assur-ance, and establish a system for inspection. TheNavy employs a monitoringteam to maintain qual-ity in the Employer's operations, and this team op-erates out of the same facility as does the Employ-er.Employees must adhere to Navy standards ofdress and appearance and wear uniforms that iden-tify them as the contractor's employees. The Em-ployer's employees are subject toNavyregulationsand directives, and the contracting officer may re-quest that the Employer remove personnel fromcontract work for unethical conduct, violation ofNavy regulations, breach of security,or miscon-duct. The contract, however, also provides that theEmployer's employees remain employees of thecontractor and not of the Navy. The Employer re-mains responsible for hiring, supervision, discipline,and terminations. The Navy's contractual right torequest dismissal of an employee in the event ofmisconduct or for security reasons doesnot, alone,preclude the assertion of jurisdiction over the Em-ployer.SeeRustman Bus Co.,282NLRB 152(1986). Similarly, the Navy'smaintenanceof oper-ational controls does not circumscribe the Employ-er's ability to bargain over essential terms and con-ditions of employment, but merely serves to moni-tor contract compliance.Long Stretch,seeRes-Care,see alsoChamplain Security Services, 243NLRB 755 (1979), andAtlasGuard Service, 237NLRB 1067 (1978). The relevant consideration iswhether the employer has final sayon wages andbenefits, and the exempt entity'smaintenance ofthese operational controls does not limitbargainingover employee compensation. SeeRustman Bus.In sum,we find that the Employer retains suffi-cient control over its employees' terms and condi-tions of employment to engage in meaningful col-lective bargaining, and that neither the Navy northeDOL exercises any controls that significantlyaffect the Employer's ultimate discretion overwage and benefit levels.ARA Services,283 NLRB602 (1987),Long Stretch.We therefore concludethat it will effectuate the purposes and policies ofthe Act to assert jurisdiction over the Employer.Accordingly, the Regional Director's Decision andOrder is reversed, and we shall reinstate the peti-tion and remand the proceeding to theRegionalDirector for further appropriate action.ORDERThe petition in Case 15-RC-7280 is reinstatedand remanded to the Regional Director for furtherappropriate action.